Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected collector composition and pulp, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2022.
Claim Objections
Claims 1-9 objected to because of the following informalities:  The claims may be improved by starting them with “A” in the first claim and “The” in the independent claims so that the claims read like an actual sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “metal or mineral ores” (plural) and uses the word “ores” in the body of the claim. However, claim 7 further limits a “metal or mineral ore” (singular). It is unclear if applicant has mistakenly used the word “ores” or if applicant is only limiting one of these two or more ores in claim 7. The first interpretation will be used in examination but applicant must amend for clarity and to conform 
In claim 7, applicant lists copper, gold, platinum and silver more than once. 
In claim 8, it is unclear if the collector composition further comprises the collector as part of formula (I) or if this is a separate compound that is used as part of the composition to treat the ore. The claim will be interpreted as a distinct and separate compound that is used along with the nitrile group-containing compound of formula I as part of the composition. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al. (WO 87/03222). 
Klimpel teaches a collector composition used in a process to treat mineral solids. Klimpel teaches that copper can be collected from sulfide ores. The only process step in the claim is mixing. The formula is taught in claim 1: 
1. A collector composition for the flotation of metal-containing minerals which comprises: (a) a compound of the formula: L R’=X=(R) =O 5 I wherein Q is -N(R*) (H),, where a + b equals 2, -~N=Y where Y is S, 0, a hydro- carbylene radical or a substituted hydrocarbylene 10 radical, =N, or fN . . ‘ -N cyclic ring where the cyclic 4 ring is saturated or unsaturated and may contain additional hetero atoms, but must contain the N; 1 2 ‘ * 15 R™ and R” are independently a C192 hydro- carbyl radical, a Cy 29 substituted hydrocarbyl radical, . or a saturated or unsaturated heterocyclic ring. 
As m and j can be 0 and x can be 0. The composition can have 4 to 20 carbons. 
Regarding claims 5 and 6, the carbons can be linear and unsaturated (examples; claims)
Regarding claim 9, a froth flotation process is performed which requires froth to be formed and recovered. The ore is pulped in an aqueous solution (Example 3, claims 18-19, p. 2 and 24). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732